DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on December 21, 2021 have been considered.  Independent Claims 1, 9, and 10 have been amended. Claims 3, and 4 have been deleted. No new claim has been added.  Claims 1-2, 5-10 are pending.  
 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (U.S. 2013/0287210 A1), hereinafter “Matsuda”. 
Referring to claims 1, 9, 10:
		Matsuda teaches:
                     	A data processing apparatus, a data processing method as in claim 9, a non-transitory computer readable medium as in claim 10, comprising (see Matsuda, fig. 1, 301a ‘access terminal apparatus’): 
                      processing circuitry to (see Matsuda, fig. 3, 310 ‘grouping information generation unit’)
           generate a bit sequence to be used as an index in searching for encrypted data to be stored in a data storage apparatus as an index bit sequence, associating the index bit sequence with the encrypted data (see Matsuda, [0066] ‘a data storage apparatus that stores a plurality of encrypted data…an index derive bit sequence generation unit that generates a bit sequence from the storage keyword’), 
a concealing processing unit [i.e., encrypting ] that performs concealing processing to disclose the bit value at the allowed bit position in the storage index derive bit sequence to the data storage apparatus, and to conceal bit values [i.e., encrypting a plurality of bit values in the index bit sequence ] at other than the allowed bit position in the storage index derive bit sequence from the data storage apparatus,’; [0132] ‘The access terminal apparatus 301 generates, for each allowed bit position, a group determination key [i.e., an index key of a common key ] (an example of an allowed bit decryption key) which is a decryption key used for decrypting the encrypted bit at the allowed bit position, and transmits the group determination key to the data center apparatus 401.’), and
                      transmit to the data storage apparatus, an encrypted index bit sequence and the encrypted data, the encrypted index bit sequence being the index bit sequence after the plurality of bit values is encrypted (see Matsuda, [0137] ‘The access terminal apparatus 301 transmits the encrypted data of the storage target data [i.e., the encrypted data ], tag data, and grouping information [i.e., the encrypted index bit sequence ] to the data center apparatus 401.’), where
                     the processing circuitry encrypts the plurality of bit values in the index bit sequence, using the fewer number of index keys than the number of bits in the index bit sequence that is designated for encryption and transmission to the data storage apparatus (see Matsuda, [0132], [0443] ‘(No Need to Restrict Grouping Information to 1 Bit)’, [0445] ‘However, it is not necessary to perform encryption per bit. Encrypted i-th information may be generated using information of two or more bits.’).
Referring to claim 2:
		Matsuda further discloses:
		wherein the processing circuitry generates the index bit sequence, implementing encryption by a deterministic encryption scheme in a process of generating the index bit sequence (see Matsuda, [0422] ‘deterministic encryption’).
Referring to claim 5:
		Matsuda further discloses:
the tag data to be related to encrypted data [i.e., where ‘tag data’ comprising index bit sequence ] of the storage target data is stored, from the bit value disclosed at the allowed bit position in the storage index derive bit sequence.’; [0068] ‘tag data to which a storage index value is attached’); and
                     the processing circuitry encrypts the bit values that are in a same bit position of the plurality of index bit sequences, using a same index key (see Matsuda, [0132] ‘The access terminal apparatus 301 generates, for each allowed bit position, a group determination key  [i.e., encrypting the bit values that are in a same bit position using a same index key ] (an example of an allowed bit decryption key) which is a decryption key used for decrypting the encrypted bit at the allowed bit position, and transmits the group determination key to the data center apparatus 401.’).
Referring to claim 6:
		Matsuda further discloses:
                      wherein the processing circuitry transmits to the data storage apparatus, the encrypted index bit sequence, the encrypted data, and an encrypted tag that is an encrypted tag to be compared with in searching for the encrypted data (see Matsuda, [0021] ‘the encrypted data and the encrypted tag are stored in a data center apparatus 
401.’; [0137] ‘The access terminal apparatus 301 transmits the encrypted data of the storage target data, tag data, and grouping information to the data center apparatus 401.’). 
Referring to claim 7:
		Matsuda further discloses:
                     wherein the processing circuitry encrypts the plurality of bit values in the index bit sequence by an encryption scheme under which the encrypted bit values in bit positions of the plurality of bit positions in the index bit sequence other than an allowed bit position are not decrypted with the index key used to encrypt the bit value in the allowed bit position, the allowed bit position being the bit position for which disclosure of the bit value is allowed (see Matsuda, [0066] ‘an allowed bit position specification unit disclosure of a bit value [i.e., disclosure of the bit value is allowed ] to the data storage apparatus is allowed, as an allowed bit position;’).
Referring to claim 8:
		Matsuda further discloses: 
                      processing circuitry to specify the allowed bit position after the encrypted index bit sequence is transmitted to the data storage apparatus by the transmission unit,
wherein the processing circuitry transmits to the data storage apparatus, the index key used to encrypt the bit value in the allowed bit position, after the allowed bit position is specified (see Matsuda, [0132] ‘The access terminal apparatus 301 generates, for each allowed bit position, a group determination key [i.e., the index key ] (an example of an allowed bit decryption key) which is a decryption key used for decrypting the encrypted bit at the allowed bit position, and transmits the group determination key to the data center apparatus 401.’).


Response to Arguments
6.	Applicant’s arguments filed on December 21, 2021 have been considered, however they are not persuasive.
(a)	Applicant submits:
“In view of the foregoing, Applicant submits Matsuda fails to teach, suggest and/or disclose at least the limitations, “encrypt a plurality of bit values in the index bit sequence that is designated for encryption, using an index key of a common key scheme” and “wherein the processing circuitry encrypts the plurality of bit values in the index bit sequence, using the fewer number of index keys than the number of bits in the index bit sequence that is designated for encryption and transmission to the data storage apparatus”, as recited in amended independent claim 1 and similarly recited in amended independent claims 9-10.” (see page 7, 2nd par)
Examiner maintains:
Matsuda discloses:
“The access terminal apparatus 301 generates, for each allowed bit position, a group determination key (an example of an allowed bit decryption key) which is a 
 	Matsuda further discloses:
           para. [0443] “(No Need to Restrict Grouping Information to 1 Bit)”, and para. [0445] “However, it is not necessary to perform encryption per bit. Encrypted i-th information may be generated using information of two or more bits.”
	Therefore, the reference discloses or suggests “encrypt a plurality of bit values in the index bit sequence that is designated for encryption, using an index key of a common key scheme” and “wherein the processing circuitry encrypts the plurality of bit values in the index bit sequence, using the fewer number of index keys than the number of bits in the index bit sequence that is designated for encryption and transmission to the data storage apparatus”, as recited in amended independent claim 1 and similarly recited in amended independent claims 9-10.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Kamara et al. (U.S. 20130046974 A1) disclose dynamic symmetric searchable encryption;
(b)	Yavuz; Attila et al. (US 20190340381 A1) disclose Method and System for Search Pattern Oblivious Dynamic Symmetric Searchable Encryption;
(c)	Yu; Edward Liang (US 10275611 B1) disclose Methods and apparatus for sharing and searching encrypted data;
(d)	Greatwood; Duncan MacDougall (US 20180144152 A1) disclose searching using encrypted client and server maintained indices;
(e)	Dawoud; Hani T. (US 20180124026 A1) disclose searchable encryption enabling encrypted search based on document type;
(f)	Cash; Charles D. et al. (US 9646166 B2) disclose Masking query data access pattern in encrypted data;

(h)	Baessler; Michael et al. (US 20170061151 A1) disclose providing secure indexes for searching encrypted data. 

 8.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/MICHAEL W CHAO/Primary Examiner, Art Unit 2492